SULLIVAN, Judge,
concurring
I agree with the majority that at Martin’s resentencing he was entitled to the ameliorative provisions of the statute then in effect and that his cumulative sentences may not exceed ten years. In doing so, I do not retreat from my dissenting opinion in Riffe v. State (1996) Ind.App., 675 N.E.2d 710, 714-15, trans. denied, and would reiterate that, as here, Riffe was resentenced as opposed to merely having his sentence corrected.
I concur in the holding with respect to the double jeopardy claim.